USDCSDNY

 

DOCUMENT
UNITED sTATEs DISTRICT COURT §l(-)EC;TRON‘CALLY F'LED _
SOUTHERN DISTRICT oF NEW YORK DATEFMED: . m._,' ,_ _

 

TRUSTEES oF THE NEW YORK cITY

DISTRICT COUNCIL oF cARPENTERs 13-¢v-5416 (JGK)
PENSION FUND, wELFARE FUND, ANNUITY

FUND, AND APPRENTICESHIP, JoURNEYMAN

 

RETRAINING, EDUCATIONAL AND INDUSTRY MEMDRANDUM OPINION
FUND, ET AL., AND ORDER
Petitioners,
~ against -

LLF CONSTRUCTION SERVICES, INC.,

Respondent.

 

JOHN G. KOELTL, Distriot Judge:

The petitioners - Trustees of the New York City District
Council of Carpenters Pension Fund, Welfare Fund, Annuity Fund,
and Apprenticeship, Journeyman Retraining, Educational and
Industry Fund, Trustees of the New York City Carpenters Relief
and Charity Fund, the New York City and Vicinity Carpenters
Labor Management Corporation (the “Funds”), and the New York
City Distriot Council of Carpenters (the “Union”) W seek to
confirm an arbitration award under section 301 of the Labor
Management Relations Act of 194? (the “LMRA”}, as amended, 29
U.S.C. § 185. The award was rendered pursuant to a collective
bargaining agreement (the “CBA”) involving the Union and the
respondent, LLF Construction Services, Inc. The respondent was,

at relevant times, an employer within the meaning of section

 

 

3(5) of the Employee Retirement lncome Security Act of 1974, 29
U.S.C. § 1002(5), and of section 501 of the LMRA, 29 U.S.C.
§ 142.

I.

The underlying dispute arose after the petitioners
conducted an audit of the respondent and found that the
respondent failed to remit to the Funds all contributions
required under the CBA. Pet. L l6. The petitioners initiated
arbitration pursuant to the CBA’s arbitration clause. ld; I 17.
ln a May 17, 2018, Opinion and Defanlt Award, the arbitrator
found that the respondent violated the CBA and ordered the
Respondent to pay the Funds $22,132.29. Pet. Ex. E at 3. The
arbitrator also found that interest would accrue at the rate of
5.75 percent from the date the award was issued. ld; On June 15,
2018, the petitioners timely filed this petition to confirm the
arbitration award. The petitioners additionally request $585 in
attorneys’ fees and costs associated with this petition, and
postjudgment interest at the rate provided under 28 U.S.C.

§ l961{a).

Despite being served with the petitioners' petition, the
respondent has not responded. On August 3§, 2018, the
petitioners requested that the Court treat the petition as an
unopposed motion for summary judgment. Dkt. No. lO. The Court

provided the respondent until September 20, 2018, to respond to

 

 

the petition, at which time the Conrt would decide the petition
based on the papers submitted by the petitioner. Dkt. ll. The
respondent did not respond. The petition is granted.
II.
A district court’s role in reviewing an arbitration award
is extremely limited. United Paperworkers Int’l Union,‘AFL-CIO

v. Misco, Inc., 484 U.S. 29 {1987); United Steelworkers v.

 

Enterprise Wheel & Car Corp., 363 U.S. 593 (1960). The Supreme

 

Court has explained that district courts “are not authorized to
reconsider the merits of an award even though the parties may
allege that the award rests on errors of fact or on
misinterpretation of the contract.” §i§§o, 484 U.S. at 36. The
Court instructed that “[a]s long as the arbitrator’s award
‘draws its essence from the collective bargaining agreement,’
and is not merely ‘his own brand of industrial justice,' the

award is legitimate.” Id. (quoting United Steelworkers, 363 U.S.

 

at 596). Accordingly, an arbitration award is to be confirmed if
there is even a “barely colorable justification” for the

decision. United States Steel & Carnegie Pension Fund v.

 

Dickinson, ?53 F.2d 250, 252 (2d Cir. 1985).

However, the Second Circuit Court of Appeals has explained
that a default judgment is generally inappropriate in a
proceeding to confirm or vacate an arbitration award because

“[a] motion to confirm or vacate an [arbitration] award is

 

generally accompanied by a record, such as an agreement to
arbitrate and the arbitration award decision itself. . . . [T]he
petition and accompanying record should [be] treated as akin to
a motion for summary judgment based on the movant's

submissions.” D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 109

 

(2d Cir. 2006).

The standard for granting summary judgment is well
established. “The [C]ourt shall grant summary judgment if the
movant shows that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); see CeloteX Corp. v. Catrett, 477 U.S.

 

3l7, 322”23 (1986); Darnell v. Pineiro, 849 F.3d 17, 22 (2d Cir.

 

2017). The substantive law governing the case will identify
those facts that are material and “[o]nly disputes over facts
that might affect the outcome of the suit under the governing
law will properly preclude the entry of summary judgment.”

Anderson v. Liberty Lobby, lnc., 477 U.S. 242, 248 (l986); see

 

also N.Y.C. Dist. Council of Carpenters v. Reilly Partitions,

 

ln§;, No. l8clell, 2018 WL 2417849, at *2 {S.D.N.Y. May 29,r
2018).

In this case, the arbitrator’s award was not the
arbitrator’s “own brand of industrial justice.” §ee-§i§§o, 484

U.S. at 36 (quoting United Steelworkers, 363 U.S. at 596). The

 

arbitrator found that uncontroverted testimony and evidence

 

established that the respondent was bound by the CBA, that the
petitioners’ audit was allowed by the CBA, and that the
respondent was delinquent under the CBA and obligated to pay
delinquency assessment and interest, pius other costs associated
with the delinquency and with arbitration. Pet. Ex. E at 2-3.
Based on the limited review that is appropriate of an unopposed
petition to confirm an arbitration award, the Court finds that
there is no genuine dispute of material fact and that the
petitioners’ petition should be confirmed.

The petitioners also request attorneys' fees in the amount
of $510 - for l.8 hours of services renderedl w and $75 in
service fees arising out of this petition. §ee Pet. Ii 23-30 &
Ex. F. Article XVI, § 11 of the CBA provides for reasonable
attorneys’ fees in the event that the petitioners institute, and
obtain a favorable judgment in, court proceedings for delinquent
contributions. Pet. Ex. B at 44~45. Moreover, the petitioners’

$585 total request is reasonable. See Reilly Partitions, No.

 

2018 WL 2417849 at *3 (approving of attorneys' fees for 4.1
hours of work by an “Of Counsel” attorney at $250 per hour and
legal assistants at $90 per hour, and of $475 for filing and

service fees); see also Abondolo v. H. & M. S. Meat Corp., No.

 

07cv3870, 2008 WL 2047612, at *4 (S.D.N.Y. May 12, 2008)

 

1 An associate spent 1.6 hours on this matter at an hourly rate of $275;
an attorney holding an “Of Counsel” position spent .2 hours on this matter at
a $350 hourly rate. Pet. EX. F.

 

 

 

(“[C]ourts have routinely awarded attorneys fees in cases where
a party merely refuses to abide by an arbitrator's award without
challenging or seeking to vacate it through a motion to the
court.”) (collecting cases).

The petitioners are also entitled to postjudgment interest
on the full amount of the judgment at the rate provided under 28

U.S.C. § l961(a). See Lewis v. Whelan, 99 F.3d 542, 545 (2d Cir.

 

1996) (“The award of post~judgment interest is mandatory on
awards in civil cases as of the date judgment is entered.”
(citing 28 G.S.C. § 1961(a)).
CONCLUSION

The petitioners' petition to confirm their arbitration
award is granted. The Clerk of Court is directed to enter
judgment granting the petition to confirm the arbitration award
in the amount of $22,132.29, with interest accruing at a 5.75
percent rate as of May 17, 2018, until the date of judgment. The
Clerk is also directed to include in the judgment in favor of
the petitioner and against the respondent the amount of $585 in
attorneys’ fees and costs. Postjudgment interest on the entire

amount of the judgment will accrue from the date of the judgment

 

 

at the rate provided by 28 U.S.C. § 196i(a). Finally, the Clerk
is directed to close this case and to close all pending motions.
SO ORDERED .

Dated: New York, New York

october 3, 2018 <M:;:%§qu é: /: § 2
\ w .
\ f

-\M;bohn G. Koeiti

United States District Judge

 

 

 

 

 

